Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to the amendment filed on 08/09/2022.  Claims 1-27 were pending. Claims 1-27 are rejected.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 09/09/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, see Remarks, Page 9-26, filed 08/09/2022 with respect to the rejection(s) of claim(s) 1-3, 6-9, 12-13, and 15-18 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to claims in view of McClory et al. (US 2018/0321918 A1) and Chu et al. (US 2018/0060759 A1).
	Therefore, a second Non-Final is issued.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.2.	Claims 1-3, 6-9, 11-13, 15-18 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over McClory et al. (“McClory”, US 2018/0321918 A1) in view of Chu et al. (“Chu”, US 2018/0060759 A1), further in view of Parimelazhagan et al. (“Parimelazhagan”, US 2018/0197123 A1).

Regarding Claim 1, McClory discloses a non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to (McClory, FIG.7, processor 704, [0157, 165]: computer useable or readable medium storing a computer program, the computer program configured to cause at least one processor 740 to): 
receive a machine learning (ML) model from a conductor application (McClory, FIG.1, application development system 102, services provider systems 116, application 136, orchestration and management application 162, [0018-20, 25-26]: receive, an application 136 (“ML model”) from orchestration and management application 162 (“conductor application”)). 
However, McClory does not disclose
perform validation on the ML model;
when validation of the ML model succeeds : 
upload the ML model into storage, and deploy the ML model for use by robotic process automation (RPA) robots; and 
when validation of the model fails: 
reject the ML model.  
Chu discloses 
perform validation on the ML model (Chu, [0160]: perform model (“ML model”) approval process);
when validation of the ML model succeeds : 
upload the ML model into storage, and deploy the ML model for use by (Chu, [0171, 172]: when the candidate model (“ML model”) is approved, store the candidate model in the production environment and publish the candidate model in the production environment (“RPA”)); and 
when validation of the model fails: 
reject the ML model (Chu, [0171]: when the candidate model (“ML model”) is disapproved, the system may disregard the candidate model).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “automated development, deployment” of Chu into the invention of McClory. The suggestion/motivation would have been to improve a machine learning model is developed, deployed, and managed in an automated manner (Chu, Abstract. FIG.13, [0156-182]).
However, McClory-Chu does not disclose

Parimelazhagan discloses
(Parimelazhagan, [0009]: a system including a robotics process automation platform for developing and managing a workflow is provided, wherein the workflow includes computer-executable instructions configured for performing at least one automated process in a target application).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of McClory-Chu. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).

Regarding Claim 2, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, where the computer program is further configured to cause the at least one processor to: 
receive a request from an RPA robot to execute the deployed ML model (Chu, [0108]: receive a request to execute a project (“ML model”)); 
receive data to be used by the deployed ML model (Chu, [0110]: collect data (e.g., as received from network devices, such as sensors); 
execute the deployed ML model using the received data (Chu, [0109]: execute project (“ML model”)); and 
transmit results of the executed ML model to the RPA robot (Chu, [0109]: transmit result of project and analysis).  

Regarding Claim 3, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 2, wherein the deployed ML model is an initial version of the ML model (Chu, S1302, [0157]: the system creates a new version of a project (“initial version”), and the project relies on at least one model to perform a task).  

Regarding Claim 6, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, wherein when the ML model is a new version of an existing ML model, the computer program is further configured to cause the at least one processor to: perform version control on the ML model by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 7, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, wherein the computer program is further configured to cause the at least one processor to: upload, validate, and deploy the ML model via a service tier (McClory, [0028-29]: cause orchestration and management application 162 to upload, validate and deploy the application (“ML model”) via service tier).  

Regarding Claim 8, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that displays the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 9, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 that is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted).  

Regarding Claim 11, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1, wherein the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service (Chu, [0159]: the system can receive a request in the form of a representational state transfer (REST) command via another type of command).  

Regarding Claim 12, McClory discloses a computer-implemented method, comprising: 
performing validation on a machine learning (ML) model, by a computing system (McClory, FIG.1, application development system 102, services provider systems 116, application 136, orchestration and management application 162, [0018-20, 25-26]: receive, an application 136 (“ML model”) from orchestration and management application 162 (“conductor application”)).
However, McClory does not disclose
when validation of the ML model succeeds: 
uploading the ML model into storage, by the computing system, and deploying the ML model, by the computing system, for use by robotic process automation (RPA) robots.  
Chu discloses
when validation of the ML model succeeds: 
uploading the ML model into storage, by the computing system, and deploying the ML model, by the computing system, for use by (Chu, ).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “automated development, deployment” of Chu into the invention of McClory. The suggestion/motivation would have been to improve a machine learning model is developed, deployed, and managed in an automated manner (Chu, Abstract. FIG.13, [0156-182]).
However, McClory-Chu does not disclose

Parimelazhagan discloses
(Parimelazhagan, [0009]: a system including a robotics process automation platform for developing and managing a workflow is provided, wherein the workflow includes computer-executable instructions configured for performing at least one automated process in a target application).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of McClory-Chu. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).

Regarding Claim 13, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 12, further comprising: 
receiving, by the computing system, a request from an RPA robot to execute the deployed ML model (Chu, [0108]: receive a request to execute a project (“ML model”)); 
receiving data to be used by the deployed ML model, by the computing system (Chu, [0110]: collect data (e.g., as received from network devices, such as sensors); 
executing the deployed ML model using the received data, by the computing system (Chu, [0109]: execute project (“ML model”)); and 
transmitting results of the executed ML model to the RPA robot, by the computing system (Chu, [0109]: transmit result of project and analysis).  

Regarding Claim 15, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 12, wherein when the ML model is a new version of an existing ML model, the method further comprises: 
performing version control on the ML model, by the computing system, by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 16, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 12, further comprising: uploading, validating, and deploying the ML model via a service tier, by the computing system (McClory, [0028-29]: cause orchestration and management application 162 to upload, validate and deploy the application (“ML model”) via service tier).  

Regarding Claim 17, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 16, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that display the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 18, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 16, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted).  

Regarding Claim 20, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 12, wherein the deployed ML model is called via a Representative State Transfer (REST) Application Programming Interface (API) that exposes the ML model as a service (Chu, [0159]: the system can receive a request in the form of a representational state transfer (REST) command via another type of command).  

Regarding Claim 21, McClory discloses a system, comprising: 
memory storing computer program instructions (McClory, FIG.7, computer readable storage device 718, [0162-163]: computer readable storage storing program instructions); and 
at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to (McClory, FIG.7, processor 704, [0157, 165]: the computer program configured to cause at least one processor 740 to): 
receive a machine learning (ML) model from a conductor application (McClory, FIG.1, application development system 102, services provider systems 116, application 136, orchestration and management application 162, [0018-20, 25-26]: receive, an application 136 (“ML model”) from orchestration and management application 162 (“conductor application”));); 
publish the ML model by exposing the ML model as a service via a (McClory, FIG.3. API toolset component 312-5, [0079]: the API toolset component 312-5 may be configured to provide one or more APIs for common orchestration and management application 162 applications and/or components that may be deployed with the application developer's application (e.g. container application 232 (“ML model”). The API toolset component 312-5 may be configured to create, manage, and register one or more services within an API gateway hosted by an API gateway application for the one or more common orchestration and management application 162 applications and/or components.)).  
However, McClory does not disclose
perform validation on the ML model; and 
when validation of the ML model succeeds: 
upload the ML model into storage, deploy the ML model for use by robotic process automation (RPA) robots, and 
publish the ML model 
Chu discloses 
perform validation on the ML model (Chu, [0160]: perform model (“ML model”) approval process); and 
when validation of the ML model succeeds: 
upload the ML model into storage, deploy the ML model for use by (Chu, [0171, 172]: when the candidate model (“ML model”) is approved, store the candidate model in the production environment and publish the candidate model in the production environment (“RPA”)), and publish the ML model (Chu, [0159]: the system can receive a request in the form of a representational state transfer (REST) command via another type of command).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “automated development, deployment” of Chu into the invention of McClory. The suggestion/motivation would have been to improve a machine learning model is developed, deployed, and managed in an automated manner (Chu, Abstract. FIG.13, [0156-182]).
However, McClory-Chu does not disclose
when validation of the ML model succeeds: 
upload the ML model into storage, deploy the ML model for use 
Parimelazhagan discloses
upload the ML model into storage, deploy the ML model for use (Parimelazhagan, [0009]: a system including a robotics process automation platform for developing and managing a workflow is provided, wherein the workflow includes computer-executable instructions configured for performing at least one automated process in a target application).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “robotics process automation platform” of Parimelazhagan into the invention of McClory-Chu. The suggestion/motivation would have been to improve automatically balancing resources so that the workflow and/or the target application can be tracked and executed efficiently on the target computing device, while eliminating need for a person to manually transfer order information in time efficient and cost effective manner (Parimelazhagan ,Abstract, [0001-10]).

Regarding Claim 22, McClory-Chu-Parimelazhagan discloses the system of claim 21, wherein the computer program instructions are further configured to cause the at least one processor to: 
receive a request from an RPA robot to execute the deployed ML model (Chu, [0108]: receive a request to execute a project (“ML model”)); 
receive data to be used by the deployed ML mode (Chu, [0110]: collect data (e.g., as received from network devices, such as sensors); 
execute the deployed ML model using the received data (Chu, [0109]: execute project (“ML model”)); and 
transmit results of the executed ML model to the RPA robot (Chu, [0109]: transmit result of project and analysis).  

Regarding Claim 23, McClory-Chu-Parimelazhagan discloses the system of claim 21, wherein when the ML model is a new version of an existing ML model, the computer program instructions are further configured to cause the at least one processor to: perform version control on the ML model by creating and storing metadata regarding the new version of the ML model (Parimelazhagan, FIG.3, version control component 136, [0059]: assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (“ML model”). Parimelazhagan, [0062]: Comments may be associated with the new version of the file when it is uploaded to describe what changes were made relative to the last version (v1), along with a changelog/history of changes that were made since the file was created).  

Regarding Claim 24, McClory-Chu-Parimelazhagan discloses the system of claim 21, wherein the computer program instructions are further configured to cause the at least one processor to: upload, validate, and deploy the ML model via a service tier (McClory, [0028-29]: cause orchestration and management application 162 to upload, validate and deploy the application (“ML model”) via service tier).  

Regarding Claim 25, McClory-Chu-Parimelazhagan discloses the system of claim 21, wherein the service tier is configured to provide internal utility services that perform asynchronous operations, state machine management, storage abstraction and access, or any combination thereof (Parimelazhagan, FIG.12, control interface component 112, reporting component 352, [0097]: control interface component 112 may include a reporting component 352 that displays the log information stored in operational database 120, or other information related to the current or past state, status or operation of the workflow that is communicated to runner component 122).  

Regarding Claim 26, McClory-Chu-Parimelazhagan discloses the system of claim 25, wherein the service tier is configured to provide a model publish service that performs create, retrieve, update, and delete (CRUD) operations (Parimelazhagan, FIG.3, version control component 136, [0059]: version control component 136 that is configured for assigning a new or unique version identifier (e.g., v1, v2, v3, etc.) to a new version of a file (which may include a workflow) each time the file is created, copied, edited or renamed, and stored in a memory. A new version identifier may also be provided when a file is deleted).  

5.3.	Claims 4-5, 10, 14, 19, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McClory et al. (“McClory”, US 2018/0321918 A1) in view of Chu et al. (“Chu”, US 2018/0060759 A1) and Parimelazhagan et al. (“Parimelazhagan”, US 2018/0197123 A1) as applied to claim 1, and further in view of Rodrigues (US 2020/0341970 A1).

Regarding Claim 4, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 1 as set forth above.
However, McClory-Chu-Parimelazhagan does not disclose
the ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom.  
Rodrigues discloses
the ML model is received from the conductor application via a proxy that is loosely coupled with the conductor application, the proxy configured to be decoupled from the conductor application and run independently therefrom (Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. [0196]: FIG.5, REST API 532, CLI tools 544, software development kit (SDK) 548, secure link 552, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through, for example, CLI tools 544, a SDK 548, or other systems 546, which may be connected to REST API 532 through a secure link 552).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of McClory-Chu-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 5, McClory-Chu-Parimelazhagan-Rodrigues discloses the non-transitory computer-readable medium of claim 4, wherein the proxy is configured to tunnel requests associated with the ML model via an Application Programming Interface (API) gateway of a service tier (McClory, FIG.2, application 232, API gateway application 236, distributed security components 238, [0062]: API gateway application 236 may be generally configured to provide one or more public and/or private APIs that may be handled by the newly created container application 232 (“ML model”)).  

Regarding Claim 10, McClory-Chu-Parimelazhagan discloses the non-transitory computer-readable medium of claim 7, wherein the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model to create a container, push the container to a container registry (McClory, [0040]: container applications 136 are implemented using a microservices architecture, each container instance may be generally configured to host a microservice of a container application and its associated dependencies.  McClory. FIG.3, application registry component 312-2, [0072]: the application registry component 312-2 may be generally configured to manage and visually present a data store of indices of an application developer's applications and associated components (e.g., data stores, orchestration and management application 162 applications and components, etc.).  Parimelazhagan, FIG.5, dynamic link library (DLL) 238, [0076]: DLL manager 238 is ). 
However, McClory-Chu-Parimelazhagan does not disclose
the service tier is configured to 
Rodrigues discloses 
the service tier is configured to (Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata. [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of McClory-Chu-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 14, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 12 as set forth above, wherein
the initial ML model is received from the conductor application (Chu, [0157]: the system creates a new version of a project (“initial version”), and the project relies on at least one model to perform a task), and (McClory, FIG.2, application 232, API gateway application 236, distributed security components 238, [0062]: API gateway application 236 may be generally configured to provide one or more public and/or private APIs that may be handled by the newly created container application 232 (“ML model”)).  
However, McClory-Chu-Parimelazhagan does not disclose 

Rodrigues discloses 
(Rodrigues, FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata), and the proxy is configured to tunnel requests (Rodrigues, [0193]: a bot system may include an internal management service and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of McClory-Chu-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 19, McClory-Chu-Parimelazhagan discloses the computer-implemented method of claim 16 as set forth above, wherein the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model to create a container, push the container to a container registry (McClory, [0040]: container applications 136 are implemented using a microservices architecture, each container instance may be generally configured to host a microservice of a container application and its associated dependencies. McClory. FIG.3, application registry component 312-2, [0072]: the application registry component 312-2 may be generally configured to manage and visually present a data store of indices of an application developer's applications and associated components (e.g., data stores, orchestration and management application 162 applications and components, etc.).
However, McClory-Chu-Parimelazhagan does not disclose

Rodrigues discloses
the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model to create a container, push the container to a container registry, and deploy the container as an ML skill for consumption by the RPA robots (Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. Rodrigues, FIG.5, management service application 522, secure link 552, [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through a secure link 552).  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of McClory-Chu-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Regarding Claim 27, McClory-Chu-Parimelazhagan discloses the system of claim 25 as set forth above, wherein the service tier is configured to build images of the ML model with dependencies, build wrapper code around the ML model to create a container, push the container to a container registry (McClory, [0040]: container applications 136 are implemented using a microservices architecture, each container instance may be generally configured to host a microservice of a container application and its associated dependencies. McClory. FIG.3, application registry component 312-2, [0072]: the application registry component 312-2 may be generally configured to manage and visually present a data store of indices of an application developer's applications and associated components (e.g., data stores, orchestration and management application 162 applications and components, etc.). Parimelazhagan, FIG.5, dynamic link library (DLL) 238, [0076]: DLL manager 238 is configured for creating and developing workflows (“ML models”) using the robotic process automation platform).   

However, McClory-Chu-Parimelazhagan does not disclose

Rodrigues discloses 
(Rodrigues, [0179]: each skill (“ML skill”) may be placed in a container with the corresponding metadata may be created and uploading to the skills store in a file. FIG.5, bot systems 520, management service application 522, [0193]: a bot system 520 includes an internal management service 522 and REST APIs. The REST APIs may expose the bot's metadata as REST resources and may allow create, read, update, and delete (CRUD) operations on the bot's metadata. [0196]: the creating and managing of the extensions (“ML model”) can be performed using management service application 522 and REST API 532 through).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to incorporate the “bot extensibility infrastructure” of Rodrigues into the invention of McClory-Chu-Parimelazhagan. The suggestion/motivation would have been to improve extending or customizing base skills (e.g., chatbots) to facilitate customization and/or extension of base skills, separately tracking different versions of the base skills and the extensions, applying an extension to different versions of a base skill, or applying different versions of extensions to a same base skill. The extensions to the base skills include file extensions indicating modifications to metadata of the base skills. A base skill (e.g., downloaded from a skills store) can be extended or customized by applying a file extension that describes the changes to be made to the metadata of the base skill (Rodrigues, Abstract, [0003-11]).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Aluvala et al., US 2017/0078336 A1, Method For Enhancing Performance Of Multiple Robotic Agent, Involves Determining, Using Machine Learning, Dependencies Between Steps Executed By Different Robotic Agents And Adjustments To Steps To Optimize Of Tasks, [0011], [0030].
Arcand et al., US 2021/0339389 A1, Method For Enhancing Performance Of Multiple Robotic Agent, Involves Determining, Using Machine Learning, Dependencies Between Steps Executed By Different Robotic Agents And Adjustments To Steps To Optimize Of Tasks.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L/Examiner, Art Unit 2446
/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446